Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 24 November 2021.  Claims 1, 16, 20 have been amended.  Claims 1-20 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 7-8, 10, 12-13, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagan et al. (US 2016/0321378 A1) in view of Ramanathan et al. (US 2015/0378563 A1).

Claim 1. Kagan discloses a method, comprising: 
receiving, by one or more processors, inputs associated with a plurality of components of an organizational structure, for data defined by different categories (P. 0043) a mapping and visualization module receives a subset or modified subset of the data in a data store from a data processing module (P. 0051, 0052, Fig. 3) one or more data elements are received by the system (P. 0177) The data is input to the mapping and , 
wherein the inputs include an identifier, a first classification, and a second classification for each of the plurality of components, the data may be defined by categories, e.g. demographic data organized by country, state, county, municipality, etc.; business data organized by corporate entity, division, department, expense category, etc.; and individual health information, organized by health aspect, physiological system, organ, organ-related chemistry levels, etc. (P. 0043), nodes may be identified by parent categories (P. 0087) each node may include corresponding indicia, which may be selected to show a category name, an index value, date-related information, magnitude, and/or the like, or any combination of these (P. 0090) each node may comprise an array of properties and subsets of these properties may be called upon for specific modalities (P. 0158) Each node may be identified by multiple types of information, any subset of which is analogous to the claimed identifier, first classification and second classification; 
determining, by the one or more processors based on the inputs, relationships between the plurality of components within the organizational structure, the hierarchical data includes records or nodes in an organized structure (P. 0043) related in parent/child relationships ; and 
generating, by the one or more processors, a visualization with a plurality of graphic elements corresponding to the plurality of components, the representation of the data may be displayed (P. 0051) as static 3-D objects (P. 0055, 0056, Figs. 5-10), 
each of the plurality of graphic elements including … the corresponding component, store the information as an image, series of images, holographic image, or multi-dimensional image, as opposed to storing the underlying data and dynamically generating the graphical object (P. 0209)
wherein the plurality of graphic elements are arranged in a plurality of sections based on the first classifications, levels or layers of children data are referred to as generations (P. 0044) static 3-D objects show suitable categorizations of the data, e.g. change between departments, from individual to individual, etc. (P. 0055) wherein the data nodes of the hierarchical data set are represented by columns arranged in a pattern to represent the relationships (P. 0058) third generation child nodes extend counterclockwise (CW) from their , 
of each of the plurality of components, dynamic generation of data from the graphical object may be facilitated by providing a way to translate or interpret the visual image into numerical information, wherein the image data is related to each element of the graphical representation (a column) among a plurality of elements (columns) (P. 0210) It is clear that the 3-D diagram may include a plurality of components in the form of columns and that each column may be represented by image data and the image data may be translated into numeric data and
arranged in one or more hierarchies based on the second classifications, the orientations and arrangements of the generations of nodes clearly indicate a hierarchical arrangement (P. 0098, Fig. 5) wherein the columns of nodes may be divided into subparts (P. 0105) separated from the main topology, but in , and 
wherein the visualization includes one or more indications of the relationships between the plurality of components within the organizational structure, the spiral arm arrangement and orientation (P. 0098, Fig. 5) and the vertically aligned secondary detail information (P. 0108, Fig. 10) clearly show indications of relationships between the plurality of components within the organizational structure
and displays and image within the graphic element, the image representations of the graphical objects are displayed (P. 0210).

Kagan does not disclose the plurality of graphic elements including an interactive icon contained within the corresponding graphic element, as disclosed in the claims.  However, in the same field of invention, Ramanathan discloses presenting a graphical representation of data (P. 0035) as an icon (P. 0037) as a graph of nodes (P. 0039) wherein the visual properties of a .  Therefore, considering the teachings of Kagan and Ramanathan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the plurality of graphic elements including an interactive icon contained within the corresponding graphic element with the teachings of Kagan.  One would have been motivated to combine the plurality of graphic elements including an interactive icon contained within the corresponding graphic element with the teachings of Kagan in order to provide a user with the ability to perceive a more readily understandable representation of the data for comparison purposes as it may be more efficient or otherwise advantageous to store the information as an image, series of images, or multi-dimensional image, as opposed to storing the underlying data and dynamically generating the graphical object (Kagan: P. 0209).

Kagan does not disclose an interactive icon, within the graphic element; and wherein each interactive icon displays information based on at least one hierarchy of the one or more hierarchies, as disclosed in the claims.  However, in the same field of invention, Ramanathan discloses hover layers of hierarchical information of a node may be presented to a user (P. 0079) detecting a characteristic of a data object represented via a node, and then visually encoding the characteristic via the node (P. 0084) such that a data attribute of the node may be graphically encoded .  It is clear in Ramanathan that the hierarchical position of a node may be encoded in the visualization of the node, furthermore, Ramanathan discloses that hover layers of hierarchical information of a node may be presented to a user, and presenting the hierarchical layer information in the form of a hover graphic is not precluded by the claim.  Therefore, considering the teachings of Kagan and Ramanathan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine an interactive icon, within the graphic element; and wherein each interactive icon displays information based on at least one hierarchy of the one or more hierarchies with the teachings of Kagan and Ramanathan.  One would have been motivated to combine an interactive icon, within the graphic element; and wherein each interactive icon displays information based on at least one hierarchy of the one or more hierarchies with the teachings of Kagan and Ramanathan in order to provide a user with the ability to perceive a more readily understandable representation of the data for comparison purposes as it may be more efficient or otherwise advantageous to store the information as an image, series of images, or multi-dimensional image, as opposed to storing the underlying data and dynamically generating the graphical object (Kagan: P. 0209).

an index is used to identify each data element or node, as well as its relationship to other nodes (P. 0045) wherein nodes may reside in a tree structure within a hierarchical forest (P. 0046, Figs. 1 and 2).

Claim 8. Kagan and Ramanathan disclose the method of claim 1, and Kagan further discloses the visualization shows the plurality of graphic elements as two-and-a-half dimensional or three dimensional objects in a perspective view, Figs. 5 and 10 show a 3 dimensional perspective view of the data visualization (P. 0097, 0108).

Claim 10. Kagan and Ramanathan disclose the method of claim 1, and Kagan further discloses the inputs are received in a tabular form, the data is retrieved from a database of hierarchical data (P. 0051, Fig. 3) including a relational database, or from a spreadsheet (P. 0052).

Claim 12. Kagan and Ramanathan disclose the method of claim 1, and Kagan further discloses receiving, by the one or more processors, an elevation for each of the plurality of components, wherein the plurality of graphic elements are further arranged on the visualization in a layered stack based on the elevations, displaying the data in .

Claim 13. Kagan and Ramanathan disclose the method of claim 1, and Kagan further discloses receiving, by the one or more processors, additional inputs specifying one or more sequences including two or more of the plurality of components; generating, by the one or more processors based on the additional inputs, one or more animated walkthroughs of graphic elements corresponding to the one or more sequences, a user may interact with 3-D renderings according to the present teachings via a virtual reality (VR) system (e.g., Oculus Rift, or the like), and/or an augmented reality system (e.g., Microsoft HoloLens, or the like) (P. 0054) a user may interact with the visualized 3-D object by moving within the same virtual space as the object (e.g., using VR technology) (P. 0055) user may manipulate the 3-D virtual object, e.g. by rotating it or zooming in or out on various locations (P. 0059).

Claim(s) 16, 18, 19 is/are directed to system (comprising: one or more processors) claim(s) similar to the method claim(s) of Claim(s) 1, 12, 13 and is/are rejected with the same rationale.

.

Claim(s) 2, 3, 4, 5, 6, 9, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagan et al. (US 2016/0321378 A1) in view of Ramanathan et al. (US 2015/0378563 A1) and further in view of Traub et al. (US 2012/0278321 A1).

Claim 2. Kagan and Ramanathan disclose the method of claim 1, but do not disclose receiving, by the one or more processors, one or more additional classifications for each of the plurality of components; generating, by the one or more processors, icons as the plurality of graphic elements, wherein appearance of the icons are based on the one or more additional classifications, as disclosed in the claims.  However, Kagan discloses an output of data processing module may include a subset or modified subset of the data in data store (P. 0051) a user may modify the visualization (P. 0172) a visualization is generated, selected nodes may be modified and the resulting modified data nodes by be illustrated (P. 0181) the shape of a node may be selected based on user preferences (P. 0183).  That is, while Kagan discloses making modifications to the data and the nodes are illustrated according to the modified data, Kagan does not disclose that the modification includes adding other classifications and changing the appearance of node/data icons according to the additional classifications.  However, in the same field of invention, Traub discloses information retrieval systems for visualizing concepts within an .  Therefore, considering the teachings of Kagan, Ramanathan and Traub, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving, by the one or more processors, one or more additional classifications for each of the plurality of components; generating, by the one or more processors, icons as the plurality of graphic elements, wherein appearance of the icons are based on the one or more additional classifications with the teachings of Kagan and Ramanathan.  One would have been motivated to combine receiving, by the one or more processors, one or more additional classifications for each of the plurality of components; generating, by the one or more processors, icons as the plurality of graphic elements, wherein appearance of the icons are based on the one or more additional classifications with the teachings of Kagan and Ramanathan in order to provide the user with access to a greater set of data to as to not limit the scope of the user’s access to data where some data may be related to other information outside the accessed collection.

Claim 3. Kagan and Ramanathan disclose the method of claim 1, but do not disclose receiving, by the one or more processors, additional input indicating that two or more of the plurality of components are connected; generating, by the one or more processors based on the additional input, one or more connections for the corresponding graphic elements connecting to adjacent graphic elements in the visualization, as disclosed in the claims.  However, Kagan discloses third generation child nodes extend .  That is, while Kagan discloses making modifications to the data and Kagan discloses indicating the connections between the nodes, Kagan does not disclose generating, based on the additional input, one or more connections for the corresponding graphic elements connecting to adjacent graphic elements.  In the same field of invention, Traub discloses information retrieval systems for visualizing concepts within an attribute space (P. 0002) capturing additional information regarding objects stored in a collection from other online systems to augment the data (P. 0339).  Therefore, considering the teachings of Kagan, Ramanathan and Traub, it combine receiving, by the one or more processors, additional input indicating that two or more of the plurality of components are connected; generating, by the one or more processors based on the additional input, one or more connections for the corresponding graphic elements connecting to adjacent graphic elements in the visualization with the teachings of Kagan and Ramanathan.  One would have been motivated to combine receiving, by the one or more processors, additional input indicating that two or more of the plurality of components are connected; generating, by the one or more processors based on the additional input, one or more connections for the corresponding graphic elements connecting to adjacent graphic elements in the visualization with the teachings of Kagan and Ramanathan in order to allow the user to see the relations among the nodes and data.

Claim 4. Kagan and Ramanathan disclose the method of claim 1, but do not disclose receiving, by the one or more processors, additional input indicating that two or more of the plurality of components are cross-linked; generating, by the one or more processors based on the additional input, one or more cross-links for the corresponding graphic elements to non-adjacent graphic elements in the visualization, as disclosed in the claims.  However Kagan discloses Figure 10 shows a similar “horizontally” oriented configuration with a vertically aligned relationship 342 (P. 0108) Kagan defines adjacency as being in the same layer or level (P. 0086, 0092, 0103, 0168) Therefore, the vertically aligned link in Fig. 10 is not considered to be .  That is, while Kagan discloses making modifications to the data and showing a crosslink between levels of a hierarchy, Kagan does not disclose generating, by the one or more processors based on the additional input, one or more cross-links for the corresponding graphic elements to non-adjacent graphic elements.  In the same field of invention, Traub discloses information retrieval systems for visualizing concepts within an attribute space (P. 0002) capturing additional information regarding objects stored in a collection from other online systems to augment the data (P. 0339) and the connections between the nodes in Fig. 30-32 are clearly not adjacent to one another.  Therefore, considering the teachings of Kagan, Ramanathan and Traub, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving, by the one or more processors, additional input indicating that two or more of the plurality of components are cross-linked; generating, by the one or more processors based on the additional input, one or more cross-links for the corresponding graphic elements to non-adjacent graphic elements in the visualization with the teachings of Kagan and Ramanathan.  One would have been motivated to combine receiving, by the one or more processors, additional input indicating that two or more of the plurality of components are cross-linked; generating, by the one or more processors based on the additional input, one or more cross-links for the corresponding graphic elements to non-adjacent graphic elements in the visualization with the teachings of Kagan and Ramanathan in order to allow the user to more easily see the relations among the 

Claim 5. Kagan, Ramanathan and Traub disclose the method of claim 4, but Kagan does not disclose the one or more crosslinks are hidden and appear in the visualization only when one or more of the cross-linked graphic elements is selected, as disclosed in the claims.  However, Traub discloses a node in a graph is selected and the connections between the node and other nodes are displayed where the connections were not previously displayed (P. 0330, Fig. 30, 31).  Therefore, considering the teachings of Kagan, Ramanathan and Traub, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the one or more crosslinks are hidden and appear in the visualization only when one or more of the cross-linked graphic elements is selected with the teachings of Kagan, Ramanathan and Traub.  One would have been motivated to combine the one or more crosslinks are hidden and appear in the visualization only when one or more of the cross-linked graphic elements is selected with the teachings of Kagan, Ramanathan and Traub in order to declutter the display so that only relevant information of interest to the user is displayed based on the user’s selection.

Claim 6. Kagan and Ramanathan disclose the method of claim 1, but do not disclose receiving, by the one or more processors, one or more external links associated with one or more of the plurality of components, wherein the corresponding graphic elements interaction with the collection of information will return a subset of the information contained in the collection, or to excerpts or elements of larger informational data outside the collection (P. 0192) capturing additional information regarding objects stored in a collection from other online systems to augment the data (P. 0339).  Therefore, considering the teachings of Kagan, Ramanathan and Traub, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving, by the one or more processors, one or more external links associated with one or more of the plurality of components, wherein the corresponding graphic elements are generated with the one or more external links with the teachings of Kagan and Ramanathan.  One would have been motivated to combine receiving, by the one or more processors, one or more external links associated with one or more of the plurality of components, wherein the corresponding graphic elements are generated with the one or more external links with the teachings of Kagan and Ramanathan in order to provide the user with access to a greater set of data to as to not limit the scope of the user’s access to data where some data may be related to other information outside the accessed collection.

Claim 9. Kagan and Ramanathan disclose the method of claim 8, but do not disclose receiving, by the one or more processors, a command to change a view of the visualization; generating, by the one or more processors based on the command, a two selecting a desired topology in which to display the data (P. 0165).  In the same field of invention, Traub discloses displaying a two dimensional view (P. 0421) or a three dimensional view of the data, wherein the isometric view can be configured to be responsive to selection within an interface displayed on a computer (P. 0422).  Therefore, considering the teachings of Kagan, Ramanathan and Traub, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving, by the one or more processors, a command to change a view of the visualization; generating, by the one or more processors based on the command, a two dimensional view of the visualization with the teachings of Kagan and Ramanathan.  One would have been motivated to combine receiving, by the one or more processors, a command to change a view of the visualization; generating, by the one or more processors based on the command, a two dimensional view of the visualization with the teachings of Kagan and Ramanathan in order to provide the user with more flexibility in viewing the data in the most appropriate format best suited for the desired data.

Claim 11. Kagan and Ramanathan disclose the method of claim 1, but do not disclose providing, by the one or more processors, a web-based application with templates for entering inputs, wherein the inputs associated with the plurality of components are received through the web-based application, as disclosed in the claims.  However, Kagan discloses data may comprise activities, readings, or entries .  In the same field of invention, Traub discloses the user may interact with the collection through a web-based interface (P. 0145).  Therefore, considering the teachings of Kagan, Ramanathan and Traub, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine providing, by the one or more processors, a web-based application with templates for entering inputs, wherein the inputs associated with the plurality of components are received through the web-based application with the teachings of Kagan and Ramanathan.  One would have been motivated to combine providing, by the one or more processors, a web-based application with templates for entering inputs, wherein the inputs associated with the plurality of components are received through the web-based application with the teachings of Kagan and Ramanathan in order to provide the user with a standard interface using well-known technology and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim(s) 17 is/are directed to system (comprising: one or more processors) claim(s) similar to the method claim(s) of Claim(s) 2 and is/are rejected with the same rationale.

(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagan et al. (US 2016/0321378 A1) in view of Ramanathan et al. (US 2015/0378563 A1) an further in view of Arsan et al. (US 2018/0336726 A1).

Claim 14. Kagan and Ramanathan disclose the method of claim 13, but do not disclose the one or more animated walkthroughs are generated as an overlay on the visualization, as disclosed in the claims.  However, in the same field of invention, Arsan discloses a user may move through a three dimensional environment overlaid with a real world environment (P. 0048) .  Therefore, considering the teachings of Kagan, Ramanathan and Arsan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the one or more animated walkthroughs are generated as an overlay on the visualization with the teachings of Kagan and Ramanathan.  One would have been motivated to combine the one or more animated walkthroughs are generated as an overlay on the visualization with the teachings of Kagan and Ramanathan in order to provide the user with an intuitive mechanism for navigating the virtual reality environment of Kagan without disturbing the displayed data.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagan et al. (US 2016/0321378 A1) and in view of Ramanathan et al. (US 2015/0378563 A1) and in view of Weir et al. (US 2003/0050883 A1).

data may comprise activities, readings, or entries occurring over time, for example as transactions in a ledger or sensor data points entered in a log (P. 0043).  In the same field of invention, Weir discloses a user is able to enter data through a plurality of user interface sheets (P. 0007).  Therefore, considering the teachings of Kagan, Ramanathan and Weir, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the inputs and the additional inputs are received in a tabular form as separate sheets with the teachings of Kagan and Ramanathan.  One would have been motivated to combine the inputs and the additional inputs are received in a tabular form as separate sheets with the teachings of Kagan and Ramanathan in order to provide the user with an easy, convenient and well-known method of entering data for different items and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Response to Arguments
Applicant's arguments filed 24 November 2021 have been fully considered but they are not persuasive.

Without conceding the appropriateness of these rejections, applicant has amended the claims to advance prosecution. Claim 1 as amended now recites, inter alia: 

"generating, by the one or more processors, a visualization with a plurality of graphic elements corresponding to the plurality of components, each of the plurality of graphic elements including an interactive image icon contained within the corresponding component graphic element, wherein the plurality of graphic elements are arranged in a plurality of sections based on the first classification of each of the plurality of components, and arranged in one or more hierarchies based on the second classifications, and wherein the visualization includes one or more indications of the relationships between the plurality of components within the  
organizational structure and displays an interactive icon, image within the graphic element; and wherein each interactive icon displays information based on at least one hierarchy of the one or more hierarchies."

Applicant respectfully submits that the above-recited features of "an interactive icon," which "displays information based on at least one hierarchy of the one or more hierarchies" are not found in the cited art. In this regard, the alleged graphic elements identified within Ramanathan (e.g., the images displayed within the various nodes of a graph) are static 

Independent claims 16 and 20 recites similar features and are allowable for the same reasons described with respect to claim 1.

The examiner respectfully disagrees.  Ramanathan explicitly discloses that a user may interact with the visual representations of the hierarchical nodes.  Furthermore, Ramanathan explicitly discloses that hierarchical information, e.g. the hierarchical position of the node, may be graphically encoded in the visual representation of a node.  These graphical representations include, size, shape, or color of the node, a hover layer, and data dimensions representing table headers storing the data used for visualization.  It is clear that Ramanathan creates an interactive graphical representation of nodes that further communicates hierarchical information in the node’s visual representation.  Furthermore, the claims do not preclude presenting the hierarchical information displayed as a hover graphic.  In any case, in Ramanathan, in view of the other ways in which the graphical representation of a node displays hierarchical information, it would be obvious for the information displayed as a hover graphic to be displayed in the visual representation of the node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177